DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1, last line, "wire" should be changed to --wires--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,077,806 in view of Williams et al. (6844500) and Isaki (JP 2012-059495).  Claim 4 of said patent discloses the invention substantially as claimed except for no shield conductor being provided; the inner sheath entering between the two second wires; and the outer sheath entering in a valley provided by the first wires and the cable contacting with each other.  Williams et al. discloses a complex harness comprising two first wires (1, 2) and a cable comprising two second wires (twisted pair conductor), wherein the cable is provided with no shield conductor.  It would have been obvious that depending on the specific use of the resulting harness, one skilled in the art would modify the cable of said patent such that no shield conductor is being provided.  Isaki discloses a complex harness comprising a cable (7) having two wires and an inner sheath (9, Fig. 4) which enter between the two wires.  It would have been obvious to one skilled in the art to modify the cable of said patent such that the inner sheath enters between the two second wires as taught by Isaki to secure the second wires in their positions.  Isaki discloses a harness comprising an outer sheath (9, Fig. 2) which enters in a valley between two first wires and two second wires.  It would have been obvious to one skilled in the art to modify the outer sheath of said patent such that the outer sheath enters in a valley between the two first wires and the cable (two second wires), as taught by Isaki, to secure the first wires and the cable in their positions.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,077,806 in view of Williams et al. and Isaki as applied to claim 1 above, and further in view of Oga (2013/0248246). Harness of said patent, as modified, comprises features substantially as claimed including the wires extending from an end of the outer sheath.  Harness of said patent does not discloses a protector comprising a tube or a hose provided around an extended part of the two first wires.  Oga discloses a harness comprising two (power) wires which extend from an end of an outer sheath, and a protector (44) comprising a tube or a hose provided around the extended part of the two wires.  It would have been obvious to one skilled in the art to surround the extended part of the two first wires of said patent with a protector taught by Oga to provide a shielding means for the same.  It is noted that in the modified harness of said patent, the protector only surrounding the first two wires and not the cable.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847